[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER OF COURT UPON MOTION FOR RECONSIDERATION (#116) CONCERNING RULING ONMOTION FOR PROTECTIVE ORDER (#112)
The court will modify and change its prior ruling on the Motion for Protective Order and allow the Plaintiff to examine any surveillance video in light of my recent decision in Torre v. NewCT Page 4255-AAHaven Orthopedic Group CV93-03551129. The orders set forth in section (d) of that decision are made applicable to this case and a copy of that decision is attached to this order for the benefit of counsel.
Thomas J. Corradino, Judge